Exhibit 10.1 MINUTE OF VARIATION between THE SCOTTISH MINISTERS and ALBA BIOSCIENCE LIMITED Subjects:- 21 Ellen’s Glen Road, Edinburgh CLO File Ref:-XBS/19JL FAS 7290 (8290) © 2016 Central Legal Office NHS National Services Scotland Anderson House Breadalbane Street Bonnington Road EDINBURGH,EH6 5JR DX ED154 MINUTE OF VARIATION between THE SCOTTISH MINISTERS (hereinafter called "the Landlords" which expression shall, wherever the context so requires or admits, include their successors in right of the landlord's part of the Lease after mentioned) Of the First Part; and ALBA BIOSCIENCE LIMITED (formerly known as Dalglen (No. 1062) Limited, conform to Certificate of Incorporation on Change of Name dated 31 August 2007) a company incorporated under the Companies Acts (Reg. No:SC310584) and having their Registered Office at Douglas Building, Pentlands Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL (hereinafter called "the Tenants" which expression shall, wherever the context so admits, include, in substitution therefor, their permitted successors in right of the tenant's part of the Lease after mentioned) Of the Second Part; WHEREAS: A. By virtue of Lease between the Scottish Ministers and Dalglen (No. 1062) Limited dated 26 and 31 July 2007, and registered in the Books of Council and Session on 8 October 2007, as amended by (i) Minute of Variation of Lease and Guarantee among the Scottish Ministers, Alba Bioscience Limited and Quotient Biodiagnostics Group Limited dated 21 September and 3 October both 2011 and registered in the Books of Council and Session on 3 November, 2011; and (ii) Minute of Variation of Lease among the Scottish Ministers, Alba Bioscience Limited, Quotient Biodiagnostics 2 Group Limited and Quotient Biodiagnostics Holdings Limited, dated 21 January and 28 August, both 2013, and registered in the Books of Council and Session on 9 October 2013 (hereinafter called "the Lease") there was let the building at 21 Ellen’ s Glen Road, Edinburgh, being the subjects more particularly described in the Lease and that on the terms and others provided therein; B. The Landlords are entitled to the landlord's part of the Lease and the Tenants to the tenant's part of the Lease; and C. The parties hereto have agreed to modify and vary the Lease as hereinafter appearing.
